 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



Exhibit 10.22


Memorandum on Consulting Services for SUWN in Fiscal 2011
(Translation from Chinese to English)


Party A: Sunwin International Neutraceuticals, Inc.
Party B: China Direct Investments, Inc.


After friendly consultations between both parties, Party A hereby agrees to
engage Party B to provide consulting services in fiscal 2011 pursuant to the
terms and conditions defined as follows on the scope of the services and
expenses payment.
 
I.
This memo shall be executed during Party A’s fiscal 2011, from May 1, 2010 to
April 30, 2011.

 
II.
Scope of consulting services provided by Party B:

 
1.    Coordinate the preparation and filing of all required corporate documents
and public disclosures concerning stock reverse split, change of the Company
name and AMEX listing application;

 
2.     Assist Party A in hiring independent directors and forming director
committees in compliance with the requirements of the Securities and Exchange
Commission;

 
3.     Coordinate to raise $10-15 million for Party A after the Company is
listed at AMEX;

 
4.     Coordinate the corporate matters on behalf of Party A including press
release, investor relations, auditing, legal consultation, stock issuance,
monitoring the brokerage accounts and stock trading by SUWN’s  related parties,
English/Chinese translation of documents, corporation registration update with
the State, tax return, file management, etc.

 
5.     Coordinate the preparation and filing of all required public disclosures
including but not limited to three 10Qs, annual report 10K,and 8-k;

 
6.     Provide assistance in financial management and the improvement of
internal controls;

 
7.     Based on demands, assist Sunwin management in communicating with Sunwin
USA and Wild Flavors and help to facilitate the sales growth of steviosides;

 
8.     Coordinate the disposition of vet medicine segment from SUWN per the
instruction of Party A.

 
III.
Expenses Payment:

When cash expenses occur with third party vendors or professionals for the
corporate matters of Party A (including but not limited to article II 1-8 of
this memo), Party A shall directly pay to the service providers. From
experience, the annual budget of cash expenses is about $280,000.
 
IV.
This memo shall take affect upon signatures and stamps of both parties. Parties
shall consult for the issues that were not unaddressed in this memo.



Party A: Sunwin International Neutraceuticals, Inc.
Authorized Representative Signature: /s/ Dongdong Lin


Date:3/31/2010




Party B: China Direct Investments, Inc.
Authorized Representative Signature: /s/James Wang


Date:3/31/2010